     Case 2:18-cv-05068-JTM-KWR Document 50 Filed 12/03/19 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


DIONNE JOHNSON                                       CIVIL ACTION


VERSUS                                               NO. 18-5068


MARLIN N. GUSMAN ET AL.                              SECTION: “H”




                                    ORDER
      Considering Plaintiff’s Motion to Continue Trial Date and Pre-Trial
Deadlines (Doc. 48);
      IT IS ORDERED that a telephone status conference is SET for
December 6, 2019, at 2:00 p.m. to discuss this matter. Counsel for Plaintiff
shall initiate the call and contact the undersigned’s chambers at (504) 589-
7585 once all parties are on the line.


                    New Orleans, Louisiana this 2nd day of December, 2019.




                                     ____________________________________
                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                         1
